Title: To Thomas Jefferson from Thomas Munroe, 1 September 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington 1t. September 1806
                        
                        Two Drafts amounting to between 5 & 6 thousand dollars for sheet iron, pig lead &c, bought by Mr Latrobe at Philadelphia & Baltimore were unexpectedly
                            presented this forenoon, and after paying them I find my stock of Cash is reduced to about 1,700$ which makes it necessary
                            to trouble you for another warrant by the return post. I have the honor to enclose a blank one for your signature & also
                            a Statement by the Treasurer of maryland for the quarters interest due 1t. July last on the Balance of the Loans made by
                            that state to the City. 
                  I have the Honor to be with the greatest respect, Sir, Yr mo Ob Servt.
                        
                            Thomas Munroe
                            
                        
                    